Fourth Court of Appeals
                                 San Antonio, Texas
                                           May 24, 2019

                                    No. 04-18-00745-CV

                         Jennifer A. LEMMER and Andrew J. Luck,
                                        Appellant

                                                v.

SAN FRANCISCO FEDERAL CREDIT UNION; TK Credit Recovery; Smith &
      Associates; Eric Llewellyn Kaasa, individually and as president of TK Credit Recovery;
       and Bret A. Yaple, individually and as legal counsel of TK Credit Recovery,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI07292
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        On May 13, 2019, appellants filed motions to refer this appeal to alternative dispute
resolution (ADR) and to stay this appeal pending the results of ADR. On May 21, 2019,
appellees filed a response urging us to deny the motions. On May 22, 2019, appellants filed
replies to appellees’ response.

       We have considered the motions, the response, and the replies filed by the parties.
Appellants’ motions to refer this appeal to ADR and to stay this appeal are DENIED. As
previously ordered, appellants’ brief is due on or before June 11, 2019.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court